PER CURIAM.
Dennis Peterson and Norma Peterson, his wife, defendants, appeal a judgment entered upon a jury verdict in an action for gross negligence brought against them by Ruby Wheelus and Crowell Wheelus, her husband, plaintiffs.
The sole question presented on appeal is whether there is sufficient evidence to support the jury’s verdict finding the defendants grossly negligent. Where the line separating simple and gross negligence is indistinct, the proper course is to leave the question to be decided by the jury. Foy v. Fleming, Fla.App.1964, 168 So.2d 177. A careful consideration of the record on appeal and the briefs of counsel reveals conflicts in the testimony. There is sufficient evidence to support the jury’s verdict finding defendants grossly negligent.
Affirmed.
ANDREWS, Acting C. J., CROSS, J., and BARNS, PAUL D., Associate Judge, concur.